Citation Nr: 0925315	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to DIC benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Appellant and her daughters


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1944 to August 
1945.  The Veteran died in May 2006; the appellant is his 
widow. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In December 2008, the appellant and her daughters testified 
during a hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in May 2006 and the Certificate of Death 
lists the immediate cause of death as myocardial infarction 
with resultant congestive heart failure due to or as a 
consequence of hypotension and ventricular arrhythmia.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were cirrhosis of the 
liver, renal failure.
2.  At the time of the Veteran's death on May [redacted], 2006, 
service connection was in effect for: post-traumatic stress 
disorder (PTSD) (rated as 50 percent disabling), and 
residuals of cold injury of the left foot and the right foot 
(each rated as 30 percent disabling); his combined rating was 
80 percent and he had been awarded a total disability rating 
based on individual unemployability (TDIU), effective 
November 14, 2003.

3.  Cardiovascular disease was not show during service or 
within a year following discharge from service.

4.  A service-connected disability did not cause or 
contribute to the cause of the Veteran's death.

5.  The Veteran was not a former prisoner of war; he was not 
continuously rated totally disabled for a period of not less 
than five years from the date of his discharge from active 
duty; a total disability rating was not in effect for 10 
years immediately prior to the date of his death; and there 
has been no allegation of clear and unmistakable error in any 
prior decision.

6.  The Veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault or by events not 
reasonably foreseeable on the part of VA in furnishing 
hospital care or medical treatment from April 2006 to May 
2006.


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103A, 
5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2008).

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 
1318 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 20.1106 
(2008).

3.  The criteria for entitlement to DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Specific to a claim for DIC benefits, VA's notice 
requirements include (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant. 
Id.

In this case, the Board notes that the January 2007 VCAA 
letter did not provide the appellant with a listing of the 
Veteran's service connected disabilities.  However, the Board 
finds that this does not result in any harm to her claim.  
Initially, the appellant's original claim was not for service 
connection for the cause of death, as she indicated in her 
July 2006 VA form 21-534 claim for VA benefits, that she was 
not claiming service connection for cause of death.  However, 
this issue was adjudicated by the RO in the July 2007 rating 
decision and this claim has been properly appealed to the 
Board.  Moreover, it is clear from her and her daughter's 
letters and their testimony at the December 2008 hearing that 
she believes the cause of the Veteran's death was related to  
treatment received at a VA facility in April and May 2006, 
and not to any event or disease contracted during active 
service.  Furthermore, the appellant and her witnesses 
displayed actual knowledge of the Veteran's service connected 
disabilities at the December 2008 hearing and in written 
statements associated with the claims file.  As regards the 
claim for DIC, pursuant to 38 U.S.C.A. § 1318, as indicated 
below, the DIC claim is being denied as lacking legal merit; 
as such, the duties to notify and assist imposed by the VCAA 
are not applicable to this issue.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002);  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).

Therefore, there is no harm to the appellant in proceeding 
with the adjudication of her claims without additional 
notification.  Rather, remanding this case to the RO for 
further VCAA development would only result in additional 
delay, without any benefit to the claimant.  See, e.g. 
Sabonis v. Brown, 6 Vet. App. at 430 (declining to remand 
case where doing to would have resulted only in imposing 
additional burdens on VA without a corresponding benefit to 
the Veteran).

As regards the claim for service connection for DIC benefits 
under 38 U.S.C.A. § 1151, in a January 2007 pre-rating 
letter, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by her, what information and evidence would be 
obtained by VA, and the need for her to advise VA of and to 
submit any further evidence in her possession that is 
relevant to the claims. After issuance of the notice and an 
opportunity for the appellant to respond, the claims were 
adjudicated in the July 2007 rating decision now on appeal. 
Thus, the January 2007 letter meets the VCAA's content of 
notice and timing of notice requirements.

In addition, although the appellant has not been provided 
notice regarding assignment of disability ratings and 
effective dates (in the event that any of the claim are 
granted), as the Board's decision herein denies the claims 
for service connection for the cause of the Veteran's death, 
and the claims for DIC benefits, pursuant to 38 U.S.C.A. § 
1318 and 38 U.S.C.A. § 1151, no disability rating or  
effective date is being, or is to be assigned.  Accordingly, 
there is therefore no possibility of prejudice to the Veteran 
under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA in-patient and outpatient treatment records, to 
include the terminal hospitalization records from April 2006 
to May 2006, and the report of an April 2008 VA medical 
opinion.  Also of record and considered in connection with 
the appeal is the December 2008 transcript from the Board 
hearing and various written statements provided by the 
Appellant, her daughters, and her representative, on her 
behalf.

II.  Service connection for cause of death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d). 

If the disorder is cardiovascular disease, or cirrhosis of 
the liver, service connection may be granted if manifested to 
a compensable degree within the presumptive time period.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312  
(2008).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a   
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that a service-connected disability casually shared 
in producing death; rather, a causal connection must be 
shown.  38 C.F.R. § 3.312(c)(1).

The Veteran died on died in May [redacted], 2006 and the Certificate 
of Death lists the immediate cause of death as myocardial 
infarction with resultant congestive heart failure due to or 
as a consequence of hypotension and ventricular arrhythmia.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were cirrhosis of the 
liver, renal failure.
   

During his lifetime, service connection was established for: 
post-traumatic stress disorder (PTSD) (rated as 50 percent 
disabling), and residuals of cold injury of the left foot and 
the right foot (each rated as 30 percent disabling).  In 
addition, he had been awarded a total disability rating based 
on individual unemployability (TDIU), effective November 14, 
2003.

A review of the service treatment records is negative for 
evidence of treatment for or a diagnosis of a cardiovascular 
disease.

The evidence of record indicates that the Veteran was first 
treated for heart disease in 1985 and that the Veteran was on 
medication for treatment of high blood pressure.  

Initially, the Board notes that the appellant does not 
contend, and the record does not suggest, that the myocardial 
infarction with resultant congestive heart failure resulting 
in the Veteran's death, or any other conditions listed on his 
death certificate, was directly related to service.  There is 
also no evidence that the Veteran's service connected 
disabilities were related to the cause of the Veteran's 
death.  Furthermore, there is no evidence that the 
cardiovascular event that led to the death of the Veteran had 
its onset in service, or until many decades after discharge 
from service.  More significantly, in an April 2008 VA 
medical opinion, a VA physician, who after reviewing the 
Veteran's claims files, opined that there was no reason at 
all to associate the Veteran's death or the complication that 
lead to it with his service-connected disabilities.  He 
furthered that peripheral cold injury is not likely to be 
associated with respiratory failure, kidney failure, or liver 
failure. 

In this case, the Board finds the opinion of the VA examiner 
dispositive of the medical nexus question. As the examiner 
explained in detail the reasons for his conclusions, which 
were based on consideration of the evidence record (for which 
she provided an accurate recitation of the medical evidence 
in the claims file), the Board finds that this opinion 
constitutes competent and probative evidence on the matter 
upon which the claim turns.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994). Significantly, neither the appellant nor her 
representative has identified or even alluded to the 
existence of any contrary medical opinion. 

The Board notes that, in adjudicating the claim, in addition 
to the medical and other objective evidence, the Board has 
considered the assertions advanced by the appellant.  
However, as indicated above, this claim turns on the medical 
matter of relationship, or nexus, between the Veteran's death 
and service or service-connected disability-a matter within 
the province of trained medical professionals. See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate training and medical expertise, the 
appellant simply is not competent to provide a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 27 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Therefore, as there is no evidence of a relationship between 
active service and the disability which led to the death of 
the Veteran, entitlement to service connection for the cause 
of the Veteran's death is not established. 

III.  DIC pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the 
same manner as if the Veteran's death were service connected 
where it is shown that the Veteran's death was not the result 
of willful misconduct, and the Veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the Veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a).

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the Veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

It is undisputed that the Veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1945.  Thus, those 
parts of 38 U.S.C.A. § 1318 are not applicable.

The evidence of record at the time of the Veteran's death 
shows that service connection was in effect for PTSD, 
evaluated as 50 percent disabling; cold injury residuals of 
the left foot, evaluated as 30 percent disabling; cold injury 
residuals of the right foot, evaluated as 30 percent 
disabling; and entitlement to a total disability rating based 
on unemployability (TDIU) effective November 14, 2003.  Thus, 
effective November 14, 2003, the Veteran had a 100 percent 
rating.  Prior to that date, his combined evaluation had been 
80 percent, less than 100 percent.  In other words, the 
Veteran was not in receipt of a total disability rating for a 
period of ten years immediately preceding his death as 
required under 38 U.S.C.A. § 1318(b).

Therefore, the appellant is not eligible for DIC benefits 
under 38 U.S.C.A. § 1318(b) on the grounds that the Veteran 
had not been in receipt of, or actually established 
entitlement to, a total rating for ten years prior to his 
death. 38 C.F.R. § 3.22.  The effective date for the 
assignment of the TDIU is the date on which the Veteran met 
the scheduler requirements for a TDIU based on the date he 
filed his claim for increased ratings for the service- 
connected disabilities.  There is no earlier claim for 
increase or for entitlement to a TDIU, nor is there earlier 
evidence that the Veteran was unemployable due solely to his 
service connected disorders prior to this date.  Moreover, 
there has been no allegation of clear and unmistakable error 
in any prior decision, nor has the appellant identified any 
other basis for granting this claim.  In essence, the facts 
of this case are not in dispute and the law is dispositive.  
Accordingly, the claim will be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

IV.  DIC pursuant to 38 U.S.C.A. § 1151

The appellant asserts that she is entitled to DIC on the 
basis that her husband's April 2006 to May 2006 
hospitalization at the John L. McClellan VA Medical Center 
(VAMC) in Little Rock, led to his death.  She believes that 
Morphine given to the Veteran caused the Veteran's death, and 
she asserts that she had told VA hospital personnel that the 
Veteran was allergic to Morphine.  

DIC under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying Veteran's death if the death was not the result of 
the Veteran's willful misconduct and the death was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or an event not reasonably foreseeable.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2008). Hospital care, 
medical or surgical treatment, or examination cannot cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, 
the Veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a Veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided. 38 C.F.R. § 
3.361(d)(2).

The record indicates that the Veteran died in May 2006.  The 
immediate cause of death noted on the Death Certificate was 
myocardial infarction with resultant congestive heart failure 
due to or as a consequence of hypotension and ventricular 
arrhythmia. Other significant conditions contributing to 
death but not resulting in the underlying cause were 
cirrhosis of the liver, renal failure.  An autopsy was not 
conducted.   

The evidence of record indicates that the Veteran was first 
treated for heart disease in 1985 and that the Veteran had 
been on medication for treatment of high blood pressure.  

The Veteran was admitted to the VAMC on April 18, 2006.  The 
admitting VA record noted that the Veteran suffered with some 
dementia and that he had been increasingly difficulty to care 
for lately as he had been getting up at night, wandering 
around with a recent fall and clavicle fracture.  The 
appellant had recently broken a bone and could not care for 
the Veteran nor could her daughters.  She needed some time to 
arrange increased care at home.  (It was later indicated that 
this history concerning the appellant was in error, and that 
she had in fact had food poisoning.  The assessment was 
mildly demented man whose family needed caregiver respite and 
that the Veteran was known to have some degree of cirrhosis.  
It was noted that he was taking a medication for mild 
dementia at the time of admission.  An April 18, 2006 nursing 
assessment notes that the Veteran had no known allergies and 
that allergies had been reviewed with the Veteran.  An April 
22, 2006 critical care intervention form noted the Veteran's 
allergies as morphine.  

It appears that the hospital was provided with the Veteran's 
living will, which in part noted that "morphine has an 
adverse effect on my behavior over a long period of time." 
It was further noted that the Veteran and the appellant 
reported he got "mean" when given morphine and that 
restraints were used in the past due to behavioral aggression 
after being given morphine.  

An April 21, 2006 psychiatry consultation report reflects 
that the Veteran had progressive declining mental status and 
he was going to a nursing home dementia unit; however he does 
not have a diagnosis of dementia.  The VA physician noted 
that the Veteran had been intermittently restrained while 
hospitalized, and apparently had been restrained all day with 
plan to discharge the Veteran to home care with the Veteran's 
daughter.  He commented that this presentation was markedly 
different from his presentation in 2003.  Active inpatient 
medications were negative for morphine.  

An April 26, 2006 VA hospital record reflects that the 
Veteran's condition was terminal or could lead to poor 
quality of life on the basis of sustained "V-tach" and 
cardiac mass likely cancer.  An April 26, 2006, VA nursing 
assessment noted that the Veteran had continued alteration in 
his mental status was confused and unable to comprehend the 
gravity of his condition.

An April 27, 2006 VA hospital record reflects that a VA 
physician spoke with the appellant and her family and told 
the that the Veteran had multi-organ failure including 
kidney, digestive system, lungs, and now liver.  His 
cardiovascular system was also compromised with recent 
tachyarrhythmia requiring multiple DC cardioversions, IV 
anti-arrythmic pharmacologic therapy (now stopped due to 
liver failure), and IV pressor support.  The VA physician 
also informed them that due to the Veteran's recent code, he 
possibly could have some degree of anoxic brain injury.  The 
appellant stated that she had brought the Veteran to the VA 
hospital to strengthen his legs, and then "all this 
happened."  The daughter agreed that the situation "is 
curious".  The VA physician told the family that for now the 
Veteran's status would not change, in that they would do 
everything possible for the Veteran's care up to the point of 
chest compressions or shock (which would not be performed at 
the family's request).  

An April 28, 2006 VA hospital record notes that a VA 
physician met with the appellant and her family and they 
understand the seriousness of the Veteran's illness.

A May [redacted], 2006 VA nursing record reflects that Neo was 
increased to 160 to maintain mean blood pressure above 60. 
There were scan amount of dark amber urine.  

A May [redacted], 2006 interdisciplinary team meeting record noted 
that the Veteran wanted all measures taken to save his life 
in his Advance Directive and such must be followed.  The 
Veteran was still on a ventilator and was experiencing 
multiple organ failure.  

A May [redacted], 2006 hospital record reflects that a VA physician 
had a long discussion with the appellant and her family, to 
include a discussion of the serious nature of the Veteran's 
illness and his poor prognosis.  It was noted that they 
seemed to have come to terms with the Veteran's condition and 
are ready to make him comfort care; however, they wish to 
continue his support overnight and withdraw support tomorrow.  

Inpatient medical records reflect that the Veteran was 
started on morphine on May [redacted], 2006. 

A May [redacted], 2006 nursing record reflects that the Veteran's 
breathing became labored, at times, several seconds between 
breaths, and he was not responsive.  The Veteran passed away 
at 10:10 in the evening.  

The May 2006 termination hospitalization report reflects that 
the Veteran was admitted on April 18, 2006 with a history of 
dementia, hypertension, and chronic obstructive pulmonary 
disease, and that he had a worsening of dementia with 
wandering and insomnia.  He was primarily admitted for 
caregiver respite, and was subsequently transferred to the 
Intensive Care Unit for worsening respiratory distress, 
hypoxia, and hypotension.  On April 22, 2006 he was admitted 
to the Intensive Care Unit and was intubated for respiratory 
failure.  He was put on a ventilator and was given continuing 
care.  He was made "comfort care" by the family and on May 
[redacted], 2006 all support was removed.  He was declared dead on May 
[redacted], 2006 at 10pm.  

The Veteran's claims folder was forwarded to a VA doctor for 
study and review in April 2008.  The doctor noted that the 
multiple claims file had been reviewed.  The events 
concerning the Veteran's admission to the McClellan VAMC on 
April 18, 2006 were recounted. The VA examiner found that the 
Veteran apparently had been during reasonably well until 
about 4/21/06.  At that time a psychiatric consult was 
obtained and it indicated that the Veteran was confused and 
restrained.  Medications listed at that time did not show 
that the Veteran had been given any morphine.  By April 22, 
2006, the Veteran was transferred to the Intensive Care Unit 
because of respiratory failure.  He also had cardiac 
arrhythmias and subsequently developed a urinary tract 
infection with probable sepsis indicated by elevated white 
blood count. On April 26, 2006, the record indicated that the 
Veteran was oriented and able to answer questions 
appropriately, but by April 28, 2006 he was requiring 
hemodialysis and Neo-Synephrine to maintain his blood 
pressure, and he was jaundiced, confused and unable to 
respond verbally.  The VA doctor noted that an April 27, 2006 
record indicated that here had been a conference between the 
VA physician and the family where it was explained that the 
Veteran had multi-organ failure, including kidney, digestive, 
lungs, and liver and had a recent code for cardiac arrest and 
the Veteran might possibly have some hypoxic brain damage.  
Electrocardiogram showed various arrhythmias and May [redacted], 2006, 
a discussion was held about withdrawing support and the 
family requested that be put off until the following day.  On 
May [redacted], 2006, the Veteran developed labored breathing and 
apneic spells and expired at 2210 hours. 

The VA examiner opined that the record did not show any 
evidence of negligence or incompetence in the Veteran's 
medical care.  He commented  that the Veteran's family may 
have had some difficulty understanding exactly what was 
happening with the Veteran until April 27, 2006.  He 
concluded that the records indicated that the Veteran was not 
given morphine until May [redacted], 2006, and by that time, the 
Veteran had been in the Intensive Care Unit for several days, 
intubated, septic, possibly in congestive heart failure, and 
opined that it was quite reasonable to expect the use of 
morphine sulfate under these circumstance.  He opined that 
while the Veteran had a history of some personality changes 
when treated with morphine, he did not have evidence of a 
true allergy to the drug.  The VA examiner further opined 
that the Veteran death certainly would not have been 
foreseeable at the time of admission.  This is confirmed by 
the noted indicated that the Veteran was admitted for respite 
care, and that after the development of respiratory failure 
such necessitated transfer to the Intensive Care Unit on 
April 22, 2006 and certainly by April 27, 2006, when he had 
developed multi-organ failure, it was clear that at the 
Veteran's age with multiple abnormalities, it was unlikely 
that he would survive.  

During the December 2008 Board hearing, the appellant and her 
daughters testified to their believe that the morphine caused 
the Veteran's heart problem, which led to his death.  They 
contend that when the VA hospital started to give the Veteran 
morphine, he began to hallucinate and that resulted in the 
need for restraints. They asserted that they told many people 
at the VA hospital that the Veteran was allergic to morphine.  


After careful review of the evidentiary record, the Board 
concludes that there is no evidence showing that the 
proximate cause of the Veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination.  
There is no evidence showing that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider. Significantly, the April 2008 VA medical 
opinion specifically states that there was no evidence of 
negligence or incompetence in the Veteran's medical care, and 
that the Veteran's death certainly would not have been 
foreseeable at the time of admission.  He further opined that 
while the Veteran had a history of some personality changes 
when treated with morphine, he did not have evidence of a 
true allergy to the drug.    The examiner further concluded 
that with the Veteran having been in the Intensive Care Unit 
for several days, intubated, septic, possibly in congestive 
heart failure, it was quite reasonable to expect the use of 
morphine sulfate under these circumstances.  This opinion is 
not contradicted by the other competent evidence of record. 

The VA medical opinion is to the effect that the Veteran's 
death is not the result of VA treatment.  This opinion is 
based on a complete review of the file, including the 
Veteran's history, clinical notes, hospital records and the 
death certificate.  The opinion thoroughly explained why the 
Veteran's death was not the result of VA treatment.  Since 
this is a medical opinion on a medical question, by a medical 
professional, it is probative and persuasive and it outweighs 
the assertions and claims of the lay appellant.  That is, 
while the Board does not question the sincerity of the 
appellant and her daughters' beliefs, they have not been 
shown to have the requisite medical training or knowledge to 
provide a competent opinion as to this matter.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  We recognize that lay 
statements may serve to support claims by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006). However, the issue in 
this case is a complex matter which requires specialized 
training for a determination as to causation, standard of 
care, foreseeability, etc., and it is therefore not 
susceptible of resolution by lay opinions.  Despite testimony 
to the contrary, it is not shown that any morphine was given 
until the day prior to death.

Again, the Board does not doubt the appellant's sincerity; 
however, the file does not contain any competent probative 
evidence to support her assertions.  Simply put, the 
appellant has submitted no competent evidence which tends to 
substantiate her contentions that the Veteran suffered 
additional disability or death due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment to the Veteran.  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not 
warranted.  Accordingly, the claim is denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


